DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,968,594. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same method of producing a manhole.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “top edge 48” (paragraph 0048).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "203" and "230" have both been used to designate “upper edge” (paragraph 0052 and 0055).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:  In claim 1, the end of the claim ends with a semicolon, it should be changed to a period; In claim 6-8 the term “FRP” should be defined at least the first time introduce in the claims. It should be change to – fiber reinforced plastic materials (FRP) –.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper edge of the base structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper edge of the riser liner" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the channel pipe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the open channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the circumference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the channel plug" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the base liner" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the channel pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6-7 recites the limitation "the base liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cone liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the base liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the base liner non-structural" in line 1.  It should be changed to – the base liner is non-structural –.
Claim 11 recites the limitation "the cone liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the open channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the channel form/plug" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the base liner, riser liner and cone liner" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singer (US 3,745,738).
With regards to claim 1, Singer discloses a method for producing a manhole (20) comprising the steps of: establishing an excavation below a ground level (figure 1); exposing an external piping (36) in the excavation; providing a non-structural base structure (37) in a base region of the excavation structure; placing the base structure in the excavation; filling at least a portion of the base region with a semi-fluid aggregate material; allowing the aggregate material to harden (col. 1, lines 29-43); sealing at least one riser liner (21, 22) to the upper edge of the base structure; and sealing a riser cap to the upper edge of the riser liner (figure 1-3).
As to claim 2, Singer discloses an open channel pipe (37) is formed of a polymer (abstract; “plastic liner”). 
As to claim 3, Singer discloses an open channel is open greater than 170 degrees around the cirmuference of the channel pipe (figure 1).
As to claim 5, Singer discloses wherein the step of filling the base liner includes the step of filling the base liner up to an upper edge of the channel pipe (figure 1).

As to claim 9-11, Singer discloses wherein base liner, the riser liner (21), and the cone liner (22) is non-structural (figure 1). 
As to claim 14, Singer discloses further comprising a step of disposing a volume of aggregate fill exterior of the base liner, riser liner, and cone liner (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 3,745,738).
As to claims 4 and 12-13, Singer discloses the invention substantially as claimed. However, Singer is silent about using a channel plug/form, and wherein the channel plug/form is sacrificial. Examiner takes Official Notice that it is old and well known in the art of manhole construction to use channel plug/form to form the concrete invert and to protect the pipe and open channel from debris. See for example Polito (US 4,119,291), McIntosh et al. (US 4,318,880), Sracjangast (US 5,308,192), and Ditcher (US 4,422,994). It would have been 
Furthermore, it would have been obvious to one skilled in the art to modify the plugs to be sacrificial, since such a modification would have within the general skill in the art to select known materials on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                       us